DETAILED ACTION
This action is in response to the amendment dated 8/30/2021.  Claims 1, 8, 9, 11-14, 24 and 28 are currently amended.  Claims 19 and 25 have been canceled.  No claims have been newly added.  Presently, claims 1-18, 20-24 and 26-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Rejection of Claims under 35 U.S.C. 112 section on page 9 of the response filed 8/30/2021 with respect to the rejection of claims 17, 18 and 24-28 under 35 U.S.C. 112 of the Office action dated 6/4/2021 have been fully considered and are persuasive.  It is considered that the amendments to the claims overcomes the rejections of claims 17, 18 and 24-28 under 35 U.S.C. 112 as provided in the Office action dated 6/4/2021.  Therefore, the rejections of claims 17, 18 and 24-28 under 35 U.S.C. 112 as provided in the Office action dated 6/4/2021 has been withdrawn. 

Applicant’s arguments, see the Rejection of Claims under 35 U.S.C. 102, 103 section on pages 9-10 of the response dated 8/30/2021, with respect to the rejection(s) of claim(s) 1, 9 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 9523454) have been fully considered and are persuasive.  Therefore, the rejection 
It is considered that the Kluss reference teaches a pipe coupling that includes a coupling cartridge (considered the combination of 12, 14 and 15) that includes a gripper ring (14) and a center support (17) that is positioned radially inwardly of the coupling cartridge and adapted to be inserted into a supply line wherein the center support extends through the opening of the gripper ring whereby the valve assembly is adapted to grip the supply line between the center support and the internal tabs of the gripper ring wherein the center support provides support to the end of the supply line against collapse or distortion when the supply line is fitted into the pipe coupling (Kluss: col. 7, lines 8-14).
Therefore, it is considered that the Kluss reference and the combination of the Schutte et al. reference and the Kluss reference addresses applicant’s concerns and claim language of the amended claim 1.

Applicant’s arguments, see the Rejection of Claims under 35 U.S.C. 102, 103 section on pages 10-11 of the response filed 8/30/2021 with respect to the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 9523454) as provided in the Office action dated 6/4/2021 have been fully considered and are persuasive.  It is considered that the amendments to claim 8 overcomes the rejections of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 9523454) as provided in the Office action dated 6/4/2021.  Therefore, the rejections of  Office action dated 6/4/2021 has been withdrawn. 

Applicant’s arguments, see the Rejection of Claims under 35 U.S.C. 102, 103 section on page 12 of the response filed 8/30/2021 with respect to the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Cimberio et al. (US 20080149873) as provided in the Office action dated 6/4/2021 have been fully considered and are persuasive.  It is considered that the amendments to claim 1 overcomes the rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Cimberio et al. (US 20080149873) as provided in the Office action dated 6/4/2021.  Therefore, the rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Cimberio et al. (US 20080149873) as provided in the Office action dated 6/4/2021 has been withdrawn. 

Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Applicant argues the rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Bobo et al. (US 9447906) on pages 12-13 of the response filed 8/30/2021.  
Applicant argues that the Bobo et al. reference does not disclose or suggest a retainer ring having a plurality of notch walls defined between adjacent ones of a plurality of grooves, a backer ring having a plurality of resist notches defined between adjacent ones of a plurality of tangs and a gripper ring with a plurality of lock tabs wherein the tangs of the backer ring couple to the grooves of the retainer ring and the 
However, it is considered that the Bobo et al. reference discloses a retainer ring (30) having a plurality of notch walls (it is considered that the walls of the retainer ring that extend between the adjacent grooves 36 defines a plurality of the notch walls) defined between a plurality of grooves (36).  Further, the Bobo et al. reference discloses a backer ring (50) having a plurality of resist notches (it is considered that the empty spaces between the adjacent tangs 52, 53 defines a plurality of notches) defined between adjacent ones of a plurality of tangs (52, 53; each of the plurality of tangs are received through respective openings 42).  The Bobo et al. reference discloses a gripper ring (40) with a plurality of lock tabs (it is considered that portions of the ring 41 that surround the openings 42 defines a respective lock tab that extends in a direction away from the inner portion of the base wall 41) wherein the tangs (52, 53) of the backer ring couple to the grooves of the retainer ring and the gripper ring is positioned between the retainer ring and the backer ring (see at least figure 3) so that the plurality of lock tabs are positioned in the plurality of resist notches between the plurality of notch walls and the backer ring (see figure 3).
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/26/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluss (US 9228681).
Regarding claim 1, the Kluss reference discloses an assembly (10) having a body (considered the combination of body 18 and sleeve 11; sleeve 11 is attached to the body 18; col. 6, lines 2-5) defining a supply passage (considered the passage through the body 18 and the sleeve 11 as shown in figure 1), the supply passage having an interior wall (considered the radial interior surface of the sleeve 11); and a coupling cartridge (considered the combination of intermediate ring 15, cartridge ring 12 and grip ring 14) positioned at least partially within the supply passage of the body (see figure 1 
The Kluss reference discloses that the assembly relates to a coupling for connecting pipes to other pipes and pipes to fittings, such as valves (col. 1, lines 15-17).  Therefore, it is considered that the body (the combination of the body 18 and the sleeve 11) constitute a valve body in as much as the claimed invention.
In regards to claim 6, the Kluss reference discloses wherein the body (considered the combination of body 18 and sleeve 11) comprises an internal shoulder 
The Kluss reference discloses wherein crimping may be used as a method for forming (col. 4, lines 38-40).
Alternatively, it is considered that the recitation of “crimped” is a recitation of the process by which the product is made.  In this case, the process by which the end of the body is narrowed to support the coupling cartridge.  The Kluss reference discloses that the end (the right-most end of the sleeve 11 as depicted in figure 1) of the body (at sleeve 11) is narrowed to support the coupling cartridge.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
In regards to claim 7, the Kluss reference discloses a seal (16) disposed between the backer ring (15) and the internal shoulder of the body (see figure 1).
In regards to claim 9, the Kluss reference discloses a sealing ring (16) wherein the sealing ring (16) is adapted to have the supply line insert therethrough (col. 6, lines 23-27), wherein the center support (tube liner 17) extends through the sealing ring (16; see figure 1), wherein one end of the center support (tube liner 17) has a radially outwardly extending flange (41) engaged with an axially facing shoulder (surface of the .

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobo et al. (US 9447906).  
Regarding claim 11, the Bobo et al. reference discloses a fluid conduit coupling cartridge (10) comprising a retainer ring (30) having an outer wall (32) and a plurality of grooves (36), and a plurality of notch walls defined between adjacent ones of the plurality of grooves (it is considered that the walls of the retainer ring that extend between the adjacent grooves 36 defines a plurality of the notch walls); a gripper ring (40) defining an opening (considered the opening through the central portion of the gripper ring 40), the gripper ring comprising: a base wall (41), a plurality of internal tabs (45) extending from the base wall into the opening of the gripper ring, and a plurality of lock tabs (it is considered that portions of the ring 41 that surround the openings 42 defines a respective lock tab that extends in a direction away from the inner portion of the base wall 41) extending outwardly from the base wall; and a backer ring (50) having a base wall (54) and a plurality of tangs (52, 53; each of the plurality of tangs are received through respective openings 42) extending away from the base wall, and a plurality of resist notches defined between adjacent ones of the tangs (it is considered that the empty spaces between the adjacent tangs 52, 53 defines a plurality of notches); .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluss (US 9228681) in view of Hosono et al. (US 6447019).
In regards to claim 2, the Kluss reference discloses the retainer ring (12).
The Kluss reference does not expressly disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a retainer ring (considered the combination of element 36 and 38) having a first coupler (38) and a second coupler (36) with the first coupler defining the outer wall of the retainer ring (see figure 3 for the element 38 forming an outer wall that interacts with the tube 14) in order to activate the secure mechanism for securing a tubing within the joint assembly.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Kluss reference as being a first coupler and a second coupler as taught by the Hosono et al. reference wherein the first coupler forms an outer wall of the retainer ring in order to permit the retainer ring to be formed of multiple materials (Hosono et al.: element 36 is made from resin and element 38 is made of metal; see col. 3, lines 42-46) so that a desired structural integrity of the retainer ring can be achieved.
In regards to claim 3, the combination of the Kluss reference and the Hosono et al. reference discloses wherein the first coupler (Hosono et al.: 38) comprises metal (Hosono et al.: see col. 3, lines 42-46).
.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluss (US 9228681) in view of Phillips et al. (US 20190219207).
In regards to claim 2, the Kluss reference discloses the retainer ring (12).
The Kluss reference does not disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Phillips et al. reference teaches a coupling assembly (10) having a gripper ring (28) and a retainer ring (cap 32) wherein the retainer ring (cap 32) includes a first coupler (considered the portion of the cap 32 that includes the surface 82 and the groove 58) and a second coupler (wiper 34) with the first coupler defining the outer wall (at 64 and 60) of the retainer ring wherein the second coupler (wiper 34) cleans the surface of the conduit (14, 18) to help provide a better seal between the coupling assembly and the conduit (14, 18) (see paragraph [0025], lines 14-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Kluss reference as having a first coupler and a second coupler as taught by the Phillips et al. reference in order to permit the second coupler to clean the surface of an inserted conduit to help provide a better seal between the coupling cartridge and the inserted conduit.

In regards to claim 5, the Phillips et al. reference of the combination of the Kluss reference and the Phillips et al. reference disclose wherein the first coupler and the second coupler (Phillips et al.: wiper 34) are coupled together by overmolding (Phillips et al.: the wiper 34 is over-molded onto the cap 32; see paragraph [0036]).

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 9523454) in view of Kluss (US 9228681).
Regarding claim 1, the Schutte et al. reference discloses a valve assembly (10) having a valve body (15) defining a supply passage (inlet bore 60), the supply passage having an interior wall (considered the wall that the backer ring 40 contacts as shown in figure 2A wherein the wall is proximate the opening 80); and a coupling cartridge (considered the assembly 100 that includes the combination of elements 40, 45, 50 and 55) positioned at least partially within the supply passage of the valve body (see figure 2A), the coupling cartridge including a retainer ring (50) having an outer wall, wherein the outer wall of the retainer ring directly contacts the interior wall of the supply passage (see figure 2A); a gripper ring (45) defining an opening (considered the opening through the body of the gripper ring 45 wherein the teeth 135 extend into the opening), the gripper ring including a base wall (considered the ring of the gripper ring 45 as shown in 
The Schutte et al. reference does not disclose a center support positioned radially inwardly of the coupling cartridge and adapted to be inserted into the supply line wherein the center support extends through the opening of the gripper ring whereby the valve assembly is adapted to grip the supply line between the center support and the internal tabs of the gripper ring.
However, the Kluss reference teaches a pipe coupling that includes a coupling cartridge (considered the combination of 12, 14 and 15) that includes a gripper ring (14) and a center support (17) that is positioned radially inwardly of the coupling cartridge and adapted to be inserted into a supply line wherein the center support extends through the opening of the gripper ring whereby the valve assembly is adapted to grip the supply line between the center support and the internal tabs of the gripper ring wherein the center support provides support to the end of the supply line against collapse or distortion when the supply line is fitted into the pipe coupling (Kluss: col. 7, lines 8-14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve assembly of the Schutte et al. reference with a center support positioned radially inwardly of the coupling cartridge as taught by the Kluss reference in order to provide 
In regards to claim 9, the combination of the Schutte et al. reference and the Kluss reference discloses wherein one end of the wherein one end of the center support (Kluss: tube liner 17) has a radially outwardly extending flange (Kluss: 41) engaged with an axially facing shoulder (Kluss: surface of the projection 42 of the body 18) of the body and an opposite end of the center support (Kluss: tube liner 17) extends axially outward of the body (Kluss: it is considered that the right-most end of the tube liner 17, in the orientation depicted in figure 1 constitutes the opposite end of the center support), extends axially outward of the body (Kluss: the combination of the body 18 and the sleeve 11).
The combination of the Schutte et al. reference and the Kluss reference does not disclose a sealing ring wherein the sealing ring is adapted to have the supply inserted therethrough.
However, the Kluss reference discloses a sealing ring (Kluss: 16) that is adapted to have the supply line inserted therethrough in order to bear against an outer surface of the supply (Kluss: col. 6, lines 23-27).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve assembly of the combination of the Schutte et al. reference and the Kluss reference with a sealing ring as taught by the Kluss reference in order to provide additional sealing along the outer surface of the supply line.
.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 9523454) in view of Kluss (US 9228681), as applied to claim 1 above, and in view of Hosono et al. (US 6447019).
In regards to claim 2, the Schutte et al. reference of the combination of the Schutte et al. reference and the Kluss reference does not expressly disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a retainer ring (considered the combination of element 36 and 38) having a first coupler (38) and a second coupler (36) with the first coupler defining the outer wall of the retainer ring (see figure 3 for the element 38 forming an outer wall that interacts with the tube 14) in order to activate the secure mechanism for securing a tubing within the joint assembly.

In regards to claim 3, the combination of the Schutte et al. reference, the Kluss reference and the Hosono et al. reference discloses wherein the first coupler (Hosono et al.: 38) comprises metal (Hosono et al.: see col. 3, lines 42-46).
In regards to claim 4, the combination of the Schutte et al. reference, the Kluss reference and the Hosono et al. reference discloses wherein the second coupler (Hosono et al.: 36) comprises polymer (Hosono et al.: see col. 3, lines 42-46).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 9523454) in view of Kluss (US 9228681), as applied to claim 1 above,  in view of Wright (US 20150323112).
In regards to claim 6, the Schutte et al. reference of the combination of the Schutte et al. reference and the Kluss reference does not disclose wherein the valve body comprises an internal shoulder and a crimped inlet end, wherein the coupling cartridge is axially positioned between the internal shoulder and the crimped inlet end.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the arrangement to secure the coupling cartridge of the Schutte et al. reference of the combination of the Schutte et al. reference and the Kluss reference as including an internal shoulder and a crimped end as taught by the Wright reference in order to provide a different manner and arrangement to retain the coupling cartridge in a desired position.
In regards to claim 7, the Wright reference of the combination of the Schutte et al. reference, the Kluss reference and the Wright reference disclose a seal (Wright: 25) disposed between the backer ring and the internal shoulder of the valve body.

Allowable Subject Matter
Claims 8, 12-18, 20-24 and 26-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record does not disclose or suggest a valve assembly comprising a valve body and a coupling cartridge wherein the coupling cartridge includes a retainer, a gripper ring and a backer ring coupled to the retainer ring wherein the backer ring has a first end portion engaged with the retainer ring, the first 
Regarding claim 12, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring wherein the retainer ring includes a metal coupler and a plastic coupler overmolded to the metal coupler in combination with the other limitations of the claim.
Regarding claim 13, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring wherein the at least one notch wall, the at least one resist notch and the at least one lock tab are substantially the same width in combination with the other limitations of the claim.
Regarding claim 14, the prior art of record does not disclose or suggest a valve assembly comprising a coupling cartridge wherein the coupling cartridge comprises a retainer ring, a gripper ring and a backer ring wherein the retainer ring is an overmolded two-piece component in combination with the other limitations of the claim.
Claims 15-18 and 20-23 depend from claim 14, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 14.
Regarding claim 24, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring 
Claims 26-28 depend from claim 24, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753